Citation Nr: 1622547	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  12-23 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left knee strain.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to left knee strain.

3.  Entitlement to service connection for a heart disorder manifested by chest pain. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from January 1985 to December 1986, and unverified periods of active duty for training ("ACDUTRA") and/or inactive duty for training ("INACDUTRA") with the Army National Guard from August 1997 through approximately March 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Among other things, the RO implicitly reopened and denied the Veteran's claim of service connection for a heart disorder after presumably finding that new and material evidence had been received, but did not reopen the claim of entitlement to service connection for a right knee disorder after finding that new and material evidence had not been received.  

In a previous September 2008 rating decision, the RO denied service connection for a heart disorder and a right knee disorder.  Rating decisions from the Agency of Original Jurisdiction (AOJ)/RO are final when issued.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1103 (2015).  At the time of the September 2008 rating decision, most of the Veteran's service treatment records were unavailable.  Since that time, additional relevant service treatment records have been obtained that had not been associated with the record at the time of the September 2008 rating decision.  If at any time after VA issues a decision on a claim, VA receives or associates with the record relevant, official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2015).  In view of the foregoing, the Board has framed the issues as noted on the title page.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a heart disorder, manifested by chest pain, which began during military service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2014); see also 38 C.F.R. § 3.1(d) (2015).  The term "active military, naval, or air service" includes active duty; any period of ACDUTRA, during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  

In order to establish a right to compensation for a present disability, a claimant must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veterans Claims Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015).  This includes the duty to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  

During his April 2016 hearing before the Board, the Veteran said that his second period of service ended in March 2009, not September 2006, as is indicated by the current evidence of record.  Although it appears that all of the Veteran's treatment records associated with his military service are of record, it does not appear that the AOJ actually made an attempt to verify the periods of the appellant's periods of ACDUTRA.  In this regard, the Board observes that service connection for a heart disorder could be warranted if it is determined that a current heart disorder was either incurred in, or aggravated during a period of ACDUTRA or active duty service.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009).  Therefore, the Board finds that additional development is required to determine the exact dates of the appellant's service.  On remand, the RO should specify the Veteran's active duty service, and attempt to verify his ACDUTRA and INACDUTRA with the U.S. Army National Guard through all appropriate channels.  

Regarding the claim of entitlement to an initial compensable disability rating for a left knee strain although the Veteran was afforded a VA joints examination in October 2010, during his hearing before the Board, he testified that the VA examiner did not actually perform any range of motion measurements or any other tests.  Once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, a new examination is warranted to determine the current severity of his left knee disability.

Finally, with regard to the claim of entitlement to service connection for a right knee disorder, as it appears that the October 2010 VA examiner failed to perform an adequate examination, a new examination is warranted to determine if the Veteran has a current right knee disorder, which he claims as secondary to his service-connected left knee strain.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all VAMC records for treatment of the Veteran's left knee since June 2010.  

2.  Send the Veteran a VCAA letter informing him to submit any official military reports/orders showing his specific dates of Army National Guard service, including the specific dates of periods of ACDUTRA and INACDUTRA, or any other official documentation that might provide such information.  The Veteran should be given an adequate amount of time to reply.  Any evidence received should be associated with the electronic record.  

3.  Attempt to verify and enumerate (month, day, year) all periods of ACDUTRA and INACDUTRA service.  This must be clear and must consist of more than just the appellant's retirement points.  Any negative reply must be documented, in which case, the Veteran must be notified that these records cannot be located and given an opportunity to respond.
4.  Attempt to verify that all of Veteran's service personnel records from his period of Army National Guard service are of record.  If it appears there are other reports not currently of record, make an attempt to obtain those records.  Any negative reply must be documented, in which case, the Veteran must be notified that these records cannot be located and given an opportunity to respond.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  Prepare a memorandum of record detailing all efforts to verify the Veteran's periods of service and to obtain his complete service personnel records for his Army National Guard service.  After completion of the above, the AOJ should take any additional development necessary, to include a VA heart examination, if warranted.

6.  Regardless of whether the aforementioned searches result in the receipt of any additional information, the Veteran should be scheduled for a new VA examination with an appropriate, qualified examiner to determine the current severity of the Veteran's service-connected left knee strain, and to determine whether any current right knee disorder is a result of service.  The examiner must note that the complete electronic claims folder has been reviewed.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The examiner should also elicit from the Veteran his history of in-service injuries and note that, in addition to the medical evidence, the Veteran's lay history has been considered in the examination findings.  Any and all opinions must be accompanied by a complete rationale.
(a) For the right knee:  the examiner must provide an opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any right knee disability diagnosed during the appeal period (i.e., since September 12, 2007) is the result of active duty service.

For any right knee disorder diagnosed, the clinician must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a rationale for such conclusion.

(b) For the left knee:  The examiner must specifically assess the severity of the Veteran's left knee strain, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.  A complete rationale for all opinions expressed must be included in the examination report.

The clinician must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living.

7.  The AOJ should review the claims folder to ensure that this development has been completed.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




